Citation Nr: 0514008	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  The veteran is a recipient of the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 50 percent disabling 
rating for PTSD.  

The same rating decision also continued a noncompensable 
rating for bilateral hearing loss.  The veteran withdrew this 
claim in August 2003.  As such, the matter is no longer in 
appellate status.

The veteran presented testimony before the Board in a 
February 2005 videoconference hearing.  The transcript has 
been obtained and associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's PTSD is currently productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking and mood, due 
to such symptoms as: near continuous panic and depression; 
anger; difficulty in establishing and maintaining effective 
relationships; obessional rituals; impaired impulse control; 
and difficulty in adapting to stressful circumstances.



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.130, Diagnostic 
Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The April 2003 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the June 2003 rating decision, the 
January 2004 statement of the case (SOC), the May 2004 
supplemental statements of the case (SSOC), and the September 
2003 letter explaining the provisions of the VCAA.  

The September 2003 letter clearly indicated what type of 
evidence was necessary to establish an increased rating for 
PTSD.  The letter specifically provided the veteran with 
notice of the VCAA, explained the respective rights and 
responsibilities under the VCAA and asked him to provide VA 
with any evidence or information he had pertinent to his 
appeal.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Treatment records 
from the Vet Center, Family Christian Counseling, Dr. HA-K 
(initials), and Dr. JMR (initials), as well as a December 
2003 report of VA examination have been associated with the 
claims folder.  The veteran provided testimony before the 
undersigned in February 2005.  The transcript has been 
associated with the claims folder.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of one and a half years to respond to the initial VCAA 
notice, and that the veteran has given no indication of 
additional evidence that has not been obtained, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (o be codified at 38 U.S.C. § 5103(b))  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim.  Id.  The veteran 
provided testimony before the RO in October 1995.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the initial 
AOJ decision was made after November 9, 2000, the date the 
VCAA was enacted.  A substantially complete application was 
received in April 2003.  Thereafter, in the June 2003 rating 
decision, the RO denied a rating in excess of 50 percent 
disabling for PTSD.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
September 2003, to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the COURT in Pelegrini.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) recognized that where pre-initial-AOJ 
adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board has 
already noted on several occasions, the veteran has 
already been opportunities to submit additional 
evidence.  
The claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, 
the Board concludes that any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.   The September 2003 
notice specifically requested the veteran to submit any 
evidence he had regarding the matter at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  It is the 
opinion of the Board that the veteran has been given 
VCAA-content complying notice in this case.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may 
proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in September 2003, the veteran was provided with a 
SOC in January 2004 and a SSOC in May 2004. These documents 
considered the recently submitted evidence and readjudicated 
the claim.  The veteran was provided with the reasoning 
behind the decision to continue the denial of a rating in 
excess of 50 percent disabling for PTSD.  Further, in light 
of the increased 70 percent rating awarded in the instant 
decision, there is no prejudice to the veteran in proceeding 
with evaluation of his claim.  Bernard, 4 Vet. App. at 
393-94.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  However, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  

A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's PTSD is currently rated as 50 percent disabling 
under diagnostic code 9411. 38 C.F.R. § 4.130.  Under this 
code section, a 50 percent disability evaluation is assigned 
under the general rating formula for mental disorders where 
the evidence shows occupational and social impairment due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The RO has assigned a 50 percent evaluation for PTSD.  The 
veteran has asserted that a 70 percent rating is warranted 
due to the severity of his symptoms causing impairment in 
social and occupational functioning.  Specifically, he 
contends that he is experiencing an increase in his PTSD 
symptomatology, to include nightmares, panic attacks, and 
insomnia.  He further asserts that while he is still 
employed, he has not had a promotion in excess of 15 years. 

The pertinent history is as follows.  The veteran served on 
active duty from September 1968 to September 1970. He served 
in Vietnam for one year. The veteran is a recipient of the 
Purple Heart.  

Service connection was awarded in an August 2002 rating 
decision.  A 30 percent rating was assigned from April 2002, 
the date of the veteran's claim.  The award was based, in 
pertinent part, on the veteran's combat service, a June 2002 
letter from the Vet Center, and a July 2002 report of VA 
examination diagnosing the veteran with PTSD. 

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: contentions of the veteran and 
his authorized representative; treatment reports from the Vet 
Center, Family Christian Counseling, Dr. HA-K, and Dr. JMR; 
reports of VA examination dated in July 2002 and December 
2003; and the transcript from the veteran's February 2005 
video conference hearing.  After careful consideration, the 
Board finds that the veteran's PTSD, more closely 
approximates the criteria for the next higher 70 percent 
rating.  See 38 C.F.R. §§ 4.3, 4.7.  While the veteran does 
not meet all the specified criteria for a 70 percent rating, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In this regard, the objective medical evidence of record 
shows a steady decline in the veteran's social and 
occupational functioning due to an increase in his PTSD 
symptomatology.  When VA first examined the veteran in July 
2002, he was assigned a GAF of 70 to 80.  GAF scores ranging 
between 71 to 80 reflect that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.  A 
GAF score of 70 reflects some mild symptoms.  Id.  The 
veteran denied both suicidal and homicidal ideation in July 
2002.  

An October 2002 letter from the Vet Center revealed the 
veteran was depressed, which affected his memory and ability 
to concentrate.  His readjustment Counselor noted that he 
lacked motivation, had difficulty putting thoughts into 
words, and was unable to concentrate.  This letter also 
showed that the veteran did not see that the future held 
anything for him.

A November 2002 letter from Family Christian Counseling 
revealed the veteran's PTSD was manifested by: nightmares; 
night sweats; intrusive thoughts; avoidance of any 
conversations relating to Vietnam; sleeplessness; and 
hostility. WDR, PhD, concluded that the veteran was highly 
introverted, anxious, and confused.  An attached October 2002 
Minnesota Multiphasic Personality Inventory - 2 (MMPI), found 
the veteran to be an individual with disruptive social 
relationships, interpersonal hostility, anxiety, reclusive 
behavior, and a disorganized personality state.  It was 
further noted that the veteran had problems establishing 
stable relationships.

The veteran also sought treatment for his PTSD from Dr. HA-K.  
A January 2003 examination report contained the following 
findings: sleeplessness; irritability; lack of concentration; 
nightmares; depression; social avoidance; feelings of 
worthlessness, hopelessness, and helplessness; flashbacks; 
and survival guilt.  The veteran reported thoughts of 
suicide.  He was married three times.  It was noted that the 
veteran had minimal interaction with co-workers and 
supervisors.  His insight and judgment were poor.  Dr. HA-K 
found the veteran had difficulty in both occupational and 
social functioning.  The veteran was assigned a GAF of 
45,which was indicative of serious symptoms in social and 
occupational functioning.

An April 2003 letter from Family Christian Counseling noted 
the continued presence of nightmares, flashbacks, and an 
exaggerated startle response.  His PTSD was assessed as 
chronic.  He was once again assigned a GAF (48) indicative of 
serious impairment in social, occupation, and family 
functioning.   A March 2002 Millon Clinical Multiaxial 
Inventory (MCMI)- II was attached.  His profile was 
consistent with an individual whose life consisted of: 
extended periods of solitude; periodic estrangement from 
others that may lead him to lose touch with reality on 
occasion; tangential social communication; frequent 
depression; intense feelings of discontent and anger 
displayed in a passive-aggressive behavior; and restricted 
social and emotional involvements.  It was further noted that 
his PTSD would cause an inability to control deep or powerful 
sources of threat.

In December 2003, Dr. JMR noted the veteran had persistent 
symptoms of depressed mood, poor concentration, poor sleep, 
nightmares and heightened anxiety.  Dr. JMR indicated that 
these symptoms make it very difficult for the veteran to 
focus at work.  He was again assigned a GAF (45-50) 
indicative of serious impairment of social and occupational 
functioning.

In a December 2003 report of VA examination the veteran 
complained of an increase in PTSD symptomatology, to include: 
daily panic attacks; difficulty concentrating; intrusive 
thoughts; social avoidance; poor eye contact; depression; and 
occasional auditory hallucinations.  The examiner determined 
that these symptoms made it difficult for the veteran to 
carry out his work.    He was assigned a GAF of 50, 
confirming the findings of serious impairment in social and 
occupational functioning.

A September 2003 letter from the Vet Center showed the 
veteran continued to experience depression, lack of 
concentration, and significant memory impairment, which 
interfered with his ability to function.  The veteran's 
readjustment counselor noted the veteran did not have any 
friends, and there was no change in his inability to 
establish or maintain favorable interpersonal relationships.

Finally, the veteran presented testimony before the Board in 
February 2005.  He testified that he was experiencing: daily 
thoughts of suicide; intermittent illogical speech; trouble 
communicating; daily panic attacks; social isolation; crowd 
avoidance; memory impairment; and mood swings.  He further 
testified that he obsessively checked his windows and doors 
approximately three times each day to make sure they were 
locked.  He stated that he had two previous failed marriages 
due to his mood swings.  The veteran revealed that while he 
had been employed at the same place for 28 years, he had not 
been promoted and had poor evaluations.

In the instant case, based on the evidence noted above, the 
Board finds that, while a 70 percent rating is appropriate, a 
100 percent disability evaluation is not warranted as there 
has been no showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Further, in various statements and testimony, 
the veteran has stated that he continues to be employed full 
time for the same employer that he has worked for the last 28 
years.  Moreover, neither the veteran nor his representative 
have contended that his PTSD has increased in severity to 
such an extent as to warrant a total disability rating.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation in excess of 70 percent.  
Extraschedular Rating

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In the veteran's case at hand, the 
Board notes that, while the RO provided the criteria and 
obviously considered them, it did not grant entitlement to 
increased compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or the Under Secretary 
for review for consideration of extraschedular evaluation 
under the provisions of 38 U.S.C.A. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's PTSD has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  

As noted above, the veteran has been employed at the same job 
for 28 years.  The increased 70 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his PTSD.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.




ORDER

Entitlement to a 70 percent rating for PTSD is granted 
subject to the controlling regulations governing monetary 
awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


